Citation Nr: 1712982	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-47 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether the character of discharge from active service constitutes a bar to the award of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Appellant served on active duty from November 2001 to November 2005, and received a discharge under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Appellant received a discharge under conditions other than honorable, which the record shows he accepted in lieu of a trial by court martial.  The record does not contain information clarifying the type of court martial, or what led to the court martial.  It appears that further attempts to locate this information would be futile, but the AOJ will be asked to determine whether that is true.  If so, the AOJ is asked to make a formal finding of unavailability, and to attempt to obtain records from the Appellant.

The Appellant has alleged that his discharge under other than honorable conditions was improper due to his posttraumatic stress disorder (PTSD), which raises the defense of insanity.  38 C.F.R. § 3.354(a).  The record needs development in this regard, including a VA examination.  His initial claim for benefits indicates that he received treatment for PTSD during and shortly after service, an attempt should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain whether the Appellant has received VA treatment for mental health purposes, particularly in 2005 and 2006, and obtain those records.

Specifically ask the Appellant for authorization to obtain records of mental health treatment that he specified in his initial claim for benefits, received in July 2009.

2.  Make an effort to obtain any additional outstanding service treatment records.  It appears he had mental health treatment at the Norfolk Naval Center while still in service, as per his initial claim for benefits, received in July 2009.  If no additional records, make a formal finding, and provide the Appellant an opportunity to submit any STRs or records of treatment in his possession.

3.  Determine whether it would be futile to make any further efforts to obtain any additional outstanding service personnel records, specifically pertaining to his court martial and the offense leading up to it.  If there are any outstanding locations of records where an attempt has not been made, then make the attempt.  If determined that no additional records can be obtain, make a formal finding, and provide the Appellant an opportunity to submit any records regarding the court martial in his possession.  

4.  After receipt of records, schedule the Appellant for an appropriate examination for an opinion on whether it was at least as likely as not (50 percent or greater probability) that the Appellant was "insane," as defined by VA, at the time of his discharge.

The examiner is asked to apply VA's definition of an "insane" person as "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, who interferes with the peace of society; or, who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  
38 C.F.R. § 3.354(a).

The examiner is asked to review the claims file prior to the examination.  The examiner is asked to discuss the following potentially relevant evidence in his or her rendered opinion: personnel records showing a positive review for the period from July 2002 through July 2003; personnel records showing a bad review for the period from July 2004 through February 2005, recommending that he not be retained or advanced; and, his comments to the Decision Review Officer during his July 2010 DRO hearing and in multiple letters to VA that appear to be alleging a conspiracy among his supervisors to sabotage his career.  

All opinions are to be supported by explanatory rationale.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




